Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2007 Venture Financial Group, Inc. (Exact Name of Registrant as specified in its charter) Washington 0-24024 91 - 1277503 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 1495 Wilmington Drive PO Box 970 DuPont, Washington 98327 Address of Principal Executive Office and Zip Code Registrant's telephone number including area code 253-441-4000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On December 19, 2007, the Company entered into the following agreements with executive officers and directors: (i) Split Dollar Life Insurance Agreements with President James F. Arneson, Chief Financial Officer Sandra Sager and Chief Credit Officer Bruce H. Marley; (ii) Supplemental Executive Retirement Plan (SERP) Participation Agreement with Sandra Sager; (iii) amendments to existing employment agreements with Chairman and Chief Executive Officer Ken Parsons, James Arneson and Sandra Sager; and (iv) amendments to existing Director Deferred Income Agreements with Ken Parsons and Director Rick Panowicz and a 1989 Deferred Compensation Agreement with Ken Parsons. The Split Dollar Life Insurance Agreements provide for the insurance companies to pay the designated beneficiaries up to $350,000 from the “net at risk proceeds” of policies purchased by Venture Bank. The net at risk proceeds is the amount in excess of the total required in order for the Bank to recover all of its original investment as well as all accumulated interest in the policies. A copy of the form of Split Dollar Life Insurance Agreement is attached as Exhibit 10.1. The amendments to the existing employment agreements and to the existing Director Deferred Income Agreements and Parsons 1989 Deferred Compensation Agreement include immaterial modifications intended to make the agreements comply with Section 409A of the Internal Revenue Code. Copies of the amended employment agreements are attached as
